DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 28 December 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restrictions
Applicant’s election of the polyurea formed from the reaction between the benzyl-protected ester of 3,5-diaminobenzoic acid and m-phenylenediisocyane for the species of the polymer of the polymeric shell of the microcapsule in the reply filed on 29 March 2021 is acknowledged. This election of species replaces the previous election of species presented in the reply dated 13 August 2019 (as that elected species is now outside the scope of the claimed invention). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 5, 10, 28-29, and 38-40 are pending and examined, as these claims are drawn to the elected species. Claims 4, 6, 8, 13-18, 20, 22, and 30-32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 refers to the pendant group not reacting in “the condensation polymerization.” There is insufficient antecedent basis for this limitation in the claim as the polymerization described in this claim (and claim 3, from which the claim depends) is not necessarily a condensation polymerization, and there is no recitation of the term “condensation polymerization” in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 10, 28-29, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Patent 5,487,390) in view of Stover et al. (US Patent Application Publication 2005/0271735).
	Cohen et al. discloses polymeric microcapsules useful for ultrasonic imaging (abstract). The microcapsules are formed by gelling a polyelectrolyte with multivalent ions, and can further id.). On the inside of the microcapsule can be an imaging agent such as oxygen (column 13, lines 51-58), which also is an active agent.
	Different polymers are disclosed as useful by Cohen et al., with both polymers having acidic and basic side-groups both being acceptable (column 5, lines 59-67), and which include polymers with amino groups as well as carboxylic acid groups (column 6, lines 1-22). In general, the polymers just need to be biocompatible, optionally biodegradable, and have the basic or acid substituent groups (column 7, lines 30-36).
	Further, to modify the polymer for allowing the microcapsule to have targeting or minimizing adhesion, the polymer can have functional groups not involved in the formation of the microcapsule (column 11, lines 37-63). To keep such functional groups, if reactive, from participating in the ionic crosslinking the functional group may be protected using protecting groups (column 11, line 54 – column 12, line 10).
	Cohen et al. teaches most of the limitations instantly recited, but does not teach the specific polymer instantly recited such as a polyurea prepared from polyamines and diisocyanates.
Stover et al. discloses preparing polyurea microcapsules which have improved stability and mechanical strength (abstract). The polyurea used is prepared via interfacial polymerization where the aqueous phase of this polymerization comprises a diamine or a polyamine, and the water-immiscible phase comprises a diisocyanates or a polyisocyanate (paragraphs [7-9]).  One example disclosed by Stover et al. used the material sold under the trade name Mondur ML as the diisocyanate (structure presented in paragraphs [53-54]) and diethylene triamine as the polyamine (example starting at paragraph [92]).  And in this example an excess of triamine is employed, and thus the polymer would have amine groups present after reaction (due to the excess triamine).  
prima facie obvious to one of ordinary skill in the art at the time of filing to have used a polyurea, as taught by Stover et al., as the polymer for preparing the microcapsules taught by Cohen et al. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Further the polymer would have the benefits taught by Stover et al.
And in order to have the microcapsule optionally linked with ligands for targeting the microcapsule or to minimize tissue adhesion, some of the functional groups would be protected as per the teaching of Cohen et al., thus resulting in microcapsules rendering the microcapsules recited by independent instant claim 3 prima facie obvious.
Instant claims 5, 10, 38, and 40 further limit the polymer, and Stover et al. discloses these features. And instant claims 39 further limit the protecting group, and such groups are taught by Cohen et al. (column 12, lines 21-24).
Instant claims 28 and 29 further limit the use of the microcapsules, and Cohen et al. teaches the microcapsules being used intravenously (abstract).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  The microcapsule instantly recited with elected species of a polyurea based on the amine monomer being the benzyl-protected form of 3,5-diamino benzoic acid is free of the prior art.  Polyurea microcapsules are known, but the only use of the protected or unprotected amino compound in such preparations is for use as a scavenger (such as a formaldehyde scavenger).  See US Patent Application Publication 2017/0002301 (paragraph 120]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612